                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                    Case No. 9:17-CV-80996-ROSENBERG/REINHART


JUAN CARLOS GIL,

       Plaintiff,

v.

PALM BEACH COUNTY FLORIDA,
doing business as PLAM BEACH
CONVENTION CENTER and
www.pbconventioncenter.com,

      Defendant.
_______________________________/

                ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS

       This cause is before the Court on Plaintiff’s Motion to Dismiss this case as moot. DE 69.

Although Plaintiff cites Fed. R. Civ. P. 41(b) as the basis for dismissal, that provision is

inapplicable because it addresses the involuntary dismissal of a case if a plaintiff has failed to

prosecute or comply with procedural rules or a court order.        The Court instead construes

Plaintiff’s Motion as brought under Fed. R. Civ. P. 41(a)(2), which permits a plaintiff to move to

voluntarily dismiss a case after the opposing party has served an answer or a motion for

summary judgment.

       Plaintiff contends that this case is moot because Defendant has modified the website at

issue to become compliant with the Americans with Disabilities Act (“ADA”). Defendant does

not object to the case being dismissed, and both parties seek dismissal with prejudice. DE 71;

DE 73. Therefore, the Court will dismiss the case with prejudice under Fed. R. Civ. P. 41(a)(2).
          The parties dispute whether Defendant, having obtained a voluntary dismissal with

prejudice, is entitled to recover costs and attorney’s fees. A defendant is considered a prevailing

party if he obtains from a plaintiff a voluntary dismissal with prejudice. Mathews v. Crosby,

480 F.3d 1265, 1276 (11th Cir. 2007); see also Hunt v. Hawthorne Assocs., Inc., 119 F.3d 888,

911 & n.63 (11th Cir. 1997) (stating, following the voluntary dismissal of a defendant with

prejudice, that “Eastern’s dismissal from the case with prejudice operated as an adjudication on

the merits in favor of Eastern on all claims Hunt had brought against the company”).

          “Unless a federal statue, these rules, or a court order provides otherwise, costs—other

than attorney’s fees—should be allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1). This

provision “establishes a presumption that costs are to be awarded to a prevailing party” but gives

a court the discretion to decide otherwise. Chapman v. Al Transp., 229 F.3d 1012, 1038 (11th

Cir. 2000). However, a “court’s discretion not to award the full amount of costs incurred by the

prevailing party is not unfettered,” and “[t]o defeat the presumption and deny full costs, a district

court must have and state a sound basis for doing so.” Id. at 1039; see also 42 U.S.C. § 12205

(giving a court discretion to award the prevailing party in an ADA case litigation expenses and

costs).

          Here, Defendant has not specified the costs that it seeks, and Plaintiff has not briefed

whether a legal basis exists to deny Defendant any or all of its costs. The Court will entertain a

motion to tax costs by Defendant that complies with the applicable procedural rules. See 28

U.S.C. § 1920; Fed. R. Civ. P. 54(d)(1); United States District Court for the Southern District of

Florida Local Rule 7.3. In their briefing of the motion, the parties may address whether a legal

basis exists to deny Defendant any or all of the costs being sought.


                                                 2
        Defendant further contends that it is entitled to recover attorney’s fees under 42 U.S.C.

§ 12205, 28 U.S.C. § 1927, Fed. R. Civ. P. 11, and this Court’s inherent authority to sanction bad

faith conduct. DE 71 at 7, 10. In an action brought under the ADA, a court “in its discretion,

may allow the prevailing party, other than the United States, a reasonable attorney’s fee.”

42 U.S.C. § 12205. A court may award a prevailing defendant attorney’s fees under § 12205

only “upon a finding that the plaintiff’s action was frivolous, unreasonable, or without

foundation.” Bruce v. City of Gainesville, Ga., 177 F.3d 949, 951-52 (11th Cir. 1999) (quotation

marks omitted) (stating that an ADA defendant is not entitled to attorney’s fees simply because

the plaintiff ultimately did not prevail).

        Defendant’s representations to the Court belie a contention that Plaintiff’s lawsuit was

frivolous, unreasonable, or without foundation. Soon after the parties finished briefing their

Summary Judgment Motions, Defendant moved to stay the case pending an Eleventh Circuit

Court of Appeals opinion in another ADA case that Defendant believed would address a legal

issue that is “fundamental . . . in this case” and “a question of first impression.” DE 43. The

Court granted a stay on that basis. DE 50 (staying the case in light of the “potential guidance”

that the Eleventh Circuit opinion would provide). Based on Defendant’s acknowledgement that

one of the fundamental legal issues in this case was an issue of first impression that was pending

before the Eleventh Circuit, the Court cannot find that this case was frivolous, unreasonable, or

without foundation.

        Defendant contends that Plaintiff continued to litigate the case even after it had become

moot due to Defendant modifying the website at issue to become ADA compliant, and that such

conduct by Plaintiff was unreasonable. To support this contention, Defendant points to an email


                                                3
to Plaintiff’s counsel dated November 17, 2017, in which Defendant’s counsel represented that

“Palm Beach County has agreed to the relief requested in the Complaint and is already working

towards that goal,” presumably meaning a goal of making the website ADA compliant.

DE 71-2. Defendant does not explain when the website became ADA compliant or when

Plaintiff became aware that the website was ADA compliant. The Court notes that Defendant

never moved to dismiss this case as moot and that Defendant filed a Summary Judgment Motion

on March 8, 2018, which did not contain an argument that the case was moot. DE 34. The Court

stayed the case approximately a month and a half later, on April 27, 2018, pending the Eleventh

Circuit opinion discussed above, and the case has remained stayed since that time. Defendant

has not shown that Plaintiff continued to litigate the case after it had become moot.

       Thus, the record does not support a finding that this case was frivolous, unreasonable, or

without foundation, and Defendant’s request for attorney’s fees under 42 U.S.C. § 12205 is

denied. See Bruce, 177 F.3d at 951-52. For the same reasons, the Court denies Defendant’s

request for an imposition of sanctions under 28 U.S.C. § 1927 and under the Court’s inherent

authority. See 28 U.S.C. § 1927 (“Any attorney . . . who so multiples the proceedings in any

case unreasonably and vexatiously may be required by the court to satisfy personally the excess

costs, expenses, and attorneys’ fees reasonably incurred because of such conduct.”); Barnes v.

Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998) (“The key to unlocking a court’s inherent power

[to impose sanctions] is a finding of bad faith.”). Finally, Defendant has not demonstrated that it

has complied with the procedural requirements to bring a motion for sanctions under Fed. R. Civ.

P. 11. See Fed. R. Civ. P. 11(c)(2) (requiring a motion for Rule 11 sanctions to be made




                                                 4
separately from any other motion and to be served on the opposing party at least 21 days before

filing).

           Based on the foregoing, it is ORDERED AND ADJUDGED that:

              1. Plaintiff’s Motion to Dismiss [DE 69] is GRANTED.

              2. This case is DISMISSED WITH PREJUDICE under Fed. R. Civ. P. 41(a)(2).

              3. Defendant’s request for an award of attorney’s fees is DENIED.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 28th day of

January, 2020.


                                                     _______________________________
                                                     ROBIN L. ROSENBERG
                                                     UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record




                                                 5
